UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2155


In re: SCOTT E. LUELLEN,

                Petitioner.



               On Petition for Writ of Prohibition.
                        (1:08-cr-00102-LO-1)



Submitted:   January 31, 2012               Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Scott E. Luellen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Scott E. Luellen petitions for a writ of prohibition

seeking    to   divest     the    district        court    of    jurisdiction      to

adjudicate his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                         We

conclude that Luellen is not entitled to relief.

           Writs of mandamus and prohibition are drastic remedies

and should be used only in extraordinary circumstances.                       Kerr v.

U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).                        A “writ of

prohibition is a drastic and extraordinary remedy which should

be granted only when the petitioner has shown his right to the

writ to be clear and undisputable and that the actions of the

court were a clear abuse of discretion.”                  In re Vargas, 723 F.2d

1461,   1468    (10th    Cir.    1983)   (citation        omitted).     A   writ    of

prohibition may not be used as a substitute for appeal.                            Id.

(prohibition).

           The relief sought by Luellen is not available by way

of   prohibition.        Accordingly,        we   deny    Luellen’s     writ.      We

dispense    with    oral    argument     because         the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED



                                         2